  Case: 7:21-cv-00020-JMH Doc #: 6 Filed: 03/25/21 Page: 1 of 1 - Page ID#: 43



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     SOUTHERN DIVISION at PIKEVILLE

THOMAS WHEELER,                         )
                                        )
      Petitioner,                       )           Civil Case No.
                                        )           7:21-cv-20-JMH
V.                                      )
                                        )
WARDEN JOYNER, et al.,                  )
                                        )                 JUDGMENT
      Respondents.                      )

                        ****     ****       ****   ****

      In accordance with the Memorandum Opinion and Order entered

this date, and pursuant to Rule 58 of the Federal Rules of Civil

Procedure, it is hereby ORDERED and ADJUDGED as follows:

      (1) Petitioner Thomas Wheeler’s petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 [DE 1] is DENIED WITHOUT

PREJUDICE;

      (2) This action is DISMISSED and STRICKEN from the docket;

and

      (3) This is a FINAL and APPEALABLE Judgment and there is no

just cause for delay.

      This the 25th day of March, 2021.
